UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended August 31, 2011 or TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53420 SILLENGER EXPLORATION CORP. (Name of registrant as specified in its charter) NEVADA N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 277 Lakeshore Road East, Suite 206, Oakville. ONCanada L6J 1H9 (Address of principal executive offices) (Zip Code) 905-582-2434 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Small Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 56,411,000 common shares issued and outstanding as of October 21, 2011. EXPLANATORY NOTE The purpose of this Amendment No. 1 to Sillenger Explorations Corp.’s Quarterly Report on Form 10-Q for the quarter ended August 31, 2011, filed with the Securities and Exchange Commission on October 21, 2011, is solely to furnish Exhibit 101 to the Form 10-Q and make conforming changes to Item 6. Exhibits.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other substantive changes have been made to the Form 10-Q.This Amendment does not reflect events that may have occurred subsequent to the original filing date. ITEM 6. EXHIBITS Exhibits The following Exhibits are furnished as part of this Form 10-Q, pursuant to Item 601 of Regulation S-B. Exhibit Number Exhibit Title Articles of Incorporation (incorporated by reference from our Form S-1 Registration Statement, filed July 2, 2008). Bylaws (incorporated by reference from our Form S-1 Registration Statement, filed July 2, 2008) Buckley Declaration of Trust concerning our mineral claims (incorporated by reference from our Form 10-Q, filed on January 14, 2010) 31.a Section 906 Certificate of CEO(incorporated by reference to Exhibit 31.1 of the Quarterly Report on Form 10-Q filed with the Commission on October 21, 2011). 31.b Section 906 Certificate of CFO(incorporated by reference to Exhibit 31.2 of the Quarterly Report on Form 10-Q filed with the Commission on October 21, 2011). 32.a Section 302 Certificate of CEO and CFO(incorporated by reference to Exhibit 32.1 of the Quarterly Report on Form 10-Q filed with the Commission on October 21, 2011). Interactive data files pursuant to Rule 405 of Regulation S-T. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SILLENGER EXPLORATION CORP. Date: November 8, 2011 “John Gillespie” By: John Gillespie, Director, President (Principal Executive Officer), Principal Financial Officer and Principal Accounting Officer Date: November 7, 2011 “John Gillespie” By: John Gillespie, Director, President (Principal Executive Officer), Principal Financial Officer and Principal Accounting Officer
